Citation Nr: 1400013	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-27 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the Veteran's former spouse, R.S., may be recognized as a dependent spouse for VA monetary benefits for the period from April 1, 2006, to April 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from December 1980 to August 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This decision established dependency for two children and denied dependency for R.S...  In her October 2008 notice of disagreement, the Veteran limited her appeal to the denial of dependency for R.S...


FINDING OF FACT

For the period from April 1, 2006, to April 1, 2007, the Veteran's marriage to R.S. is presumed valid for VA monetary benefits.


CONCLUSION OF LAW

The Veteran's former spouse, R.S., may be recognized as a dependent spouse for VA monetary benefits for the period from April 1, 2006, to April 1, 2007.  38 U.S.C.A. §§ 103(c), 5103, 5103A, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.204, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether the Veteran's Former Spouse, R.S., May be Recognized as a Dependent Spouse for VA Monetary Benefits for the Period from April 1, 2006, to April 1, 2007

The Veteran seeks to add her former husband, R.S., as a dependent spouse.  

An additional amount of compensation may be payable for a spouse and/or child where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The Board notes that in a January 2008 RO decision, the Veteran was awarded a combined disability rating of 40 percent, effective March 15, 2006, and therefore is entitled to an additional amount of compensation if she has a dependent spouse or child.

VA will accept the written statement of a claimant as proof of marriage or birth of a child for purposes of determining entitlement to benefits as long as the statement contains the month, year, and place of the event, the full name, and relationship of the other person to the claimant, and the dependent's social security number.  38 U.S.C.A. § 5124; 38 C.F.R. § 3.204(a)(1).  Other evidence is required under certain circumstances, such as where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  See 38 C.F.R. § 3.204(a)(2). 

Marriage is established by one of the following types of evidence: 
1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record; 
2) Official report from service department as to marriage which occurred while the Veteran was in service; 
3) The affidavit of the clergyman or magistrate who officiated; 
4) The original certificate of marriage, if VA is satisfied that it is genuine and free from alteration; 
5) The affidavits or certified statements of two or more eyewitnesses to the ceremony; 
6) In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship. This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or, 
7) Any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a). 

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b). 

A spouse of a Veteran is a person whose marriage to the Veteran is valid according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

Initially, the Board notes that the Veteran reported on a VA form 21-686c (declaration of status of dependents) submitted in April 2008 that she had only been married one time-to R.S..  She left the section of VA form 21-686c which asks "How many times has the Veteran's current spouse or surviving spouse been married?" blank.  She additionally submitted a copy of a marriage license certified by a county clerk which reflects that she and R.S. married on September [redacted], 1985, in Tampa, Florida.  She has also submitted a copy of a divorce decree showing that she and R.S. were divorced on March [redacted], 2007, in Williamsburg, Virginia.

A VA form 119 (report of contact) dated in June 2008 reflects that personnel from the RO contacted the Veteran regarding her ex-husband.  It was noted that the Veteran reported that R.S. had been married previously, but the Veteran had no access to his divorce decree or marital history.  The Veteran added in her October 2008 notice of disagreement that "due to [her] divorce, [she was] not at liberty to bother [R.S.] (for any reason) to obtain information of his previous marriage."

With respect to the Veteran's marriage to R.S., as discussed below, the law places the burden of rebutting the presumption of validity of a marriage upon the person attacking the presumption; however, no previous spouses appear to have taken any action to rebut the presumption of the validity of the Veteran's prior marriage to R.S.  Significantly, the Veteran has not provided conflicting information as to her marriage to R.S.

The Board emphasizes that when there is an issue as to the validity of a marriage, the matter of recognition of the marriage by VA will be determined according to the laws of the jurisdiction(s) specified in 38 C.F.R. § 3.1(j), which the Board has determined to be the State of Florida.  38 C.F.R. § 3.206(b).

Case law in Florida has created a presumption of validity of marriages.  Florida law states that the presumption in favor of the validity of a second marriage formally entered into is so great that in the absence of competent proof to the contrary it is to be assumed that the previous marriage has been dissolved either by death or legal action.  See Grace v. Grace, 162 So.2d, 314 (Fla. Dist. Ct. App. 1964).  Florida law further states that presumption of validity that attaches to a second marriage is one of the strongest presumptions known to the law.  See Stewart v. Hampton, 506 So.2d 70, 437 (Fla. Dist. Ct. App. 1987).

In this case, the certified copy of the Veteran's marriage license provides substantial evidence.  Both the Veteran and R.S. are listed in the application along with their addresses (both were residents of Florida at the time).  It is signed by both the County Judge and Deputy Clerk.  The license supports the Veteran's claim that her marriage to R.S. was her first marriage.  The license itself further reflects that the marriage was R.S.'s second marriage.  The license indicates that R.S.'s single prior marriage was terminated by divorce in Florida on September [redacted], 1985.  The license was granted on September 19, 1985, and the evidence reflects that the parties were married in an Air Force chapel on September [redacted], 1985 in Florida and the Chaplain completed the certificate.  The marriage certificate was registered on September 30, 1985 and signed again by the Clerk.

The Board finds that the submitted certified copy of the Veteran's marriage license to R.S. satisfies the requirements of 38 C.F.R. § 3.205 (a), as it clearly is a copy of the public record of marriage which contains sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages of each of the participants.  Further, as there has been no conflicting information presented, and the marriage license itself supports the Veteran's certified statement that R.S.'s prior marriage was terminated by divorce prior to their own marriage, the Board finds that the requirements of 38 C.F.R. § 3.205(b) have been fulfilled.  As such, the Veteran's marriage to R.S. is presumed to be valid.  There has been no evidence to suggest the Veteran is purposely providing fraudulent information.

There is no evidence presented that rebuts the presumption of validity of the Veteran's September 1985 marriage.  Thus, the 1985 marriage of the Veteran and R.S. is properly established.  38 C.F.R. § 3.205(a).  The photocopies of the documents relating to the marriage and subsequent divorce are acceptable as evidence as they appear genuine and free from alteration.  See 38 C.F.R. § 3.204(c) (2013).  The Veteran has not contested that her divorce from R.S. was finalized as of March [redacted], 2007.  R.S., therefore, is the Veteran's spouse for VA monetary benefits for the period from April 1, 2006, to April 1, 2007.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).


ORDER

The Veteran's former spouse, R.S., is recognized as a dependent spouse for VA monetary benefits for the period from April 1, 2006, to April 1, 2007, subject to the regulations governing the award of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


